Title: To James Madison from John Sevier, 27 April 1815
From: Sevier, John
To: Madison, James


                    
                        
                            Sir
                        
                        Knoxville 27th April 1815
                    
                    From various reports received from persons immediately out of the Creek Country, I am induced to believe that some of the British Commanders have been endeavoring to prevail on the Indians not to Surrender their lands. With the correctness of such reports I have no doubt you are much better informed then it is in my power to be on the Subject. However I have no hesitation in saying there is some disquietude among ⟨them⟩ on the Subject, and Such being the case, I do with all due deferance Submit to your better Judgment the propriety of furnishing a guard while the boundaries are designating, and as there is regular troops in the vicinity of the Country, I presume it would not augment the expenditures to any considerable Amount. One Company of Infantry And one of Rifle, would in my opinion be sufficient. There is at this place one Company of the 39th Infantry, and in Georgia one of the Rifle belonging to the first. Should it be thought more adviseable to order militia, any number of Volunteers can be immeadeately had. Probably with the two companies it may be thought proper & necessary to place at their head a field officer, if so, permit me to observe that there is Several very convenient, (to wit) Colonels appling & Sevier, and also Major William Mc.Clellan, provided they or any of them Should be continued in Service. I would prefer one of the two latter, they are not only much more convenient, but also much more acquainted with Indian Warfare, which are the only reasons I have as to any preferance. I have the honor to be with great respect and regard, your mo. obedt. & Hbl, Servt.
                    
                        
                            John Sevier
                        
                    
                